Citation Nr: 1413406	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-44 4186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial increased evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California that administered an evaluation of 30 percent for service-connected PTSD.

On his November 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  The hearing was scheduled for January 8, 2013.  The Veteran was determined to be a no-show for that hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal was previously before the Board in March 2013, at which time it was remanded for further development.  That development having been completed this claim is once again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the applicable appeals period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, anger, irritability, and social isolation.


CONCLUSION OF LAW

During the applicable appeals period, the criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's PTSD, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in September 2008 and October 2013.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board also finds that there has been substantial compliance with the directives of the March 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, VA's duty to assist has been met. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected PTSD is rated as 30 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment,  and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

Background

The Veteran contends that his service-connected PTSD is worse than reflected by the current evaluation of 30 percent.  To this effect, the Veteran has alleged in his December 2008 notice of disagreement, November 2010 VA form 9, and October 2012 VA Form 646, that his PTSD is worse than reflected by the 30 percent evaluation at which it is currently rated.  The Veteran has claimed that his experiences haunt him daily and that he has frequent nightmares.  The Veteran has also expressed on one occasion that he had suicidal ideation with anger and thoughts of harm towards others.

A review of the Veteran's service treatment records were absent for a discussion of treatment or diagnoses of any mental disorders.

A review of the Veteran's VA outpatient treatment records shows that he has been followed for a diagnosis of PTSD.  In September 2006, the Veteran was seen for a complaint of depression, which he stated had existed since 2003, and a sleep disorder.  The Veteran was then referred for a mental evaluation.  In January 2007, the Veteran was seen for a mental evaluation in which he was diagnosed with rule-out PTSD.  The Veteran's symptoms included depression in 2003, but not currently, violent fantasies, and irritability.  The Veteran was given a global assessment of functioning (GAF) score of 55, denoting moderate symptoms.  In June 2007, the Veteran reported a PTSD issue on a mental assessment, however he indicated that he did not wish to pursue treatment.  No further discussion of mental health symptoms or treatment was shown in the Veteran's VA outpatient treatment records.

The Veteran was provided with a VA examination in September 2008.  In the examination report, the examiner noted that the Veteran complained of symptoms of thinking about Vietnam every day, having frequent nightmares, feeling frustrated and irritable, and getting angry for no reason.  The Veteran denied any psychiatric treatment or use of psychotropic medication.  It was also noted that the Veteran tended to live an isolated life.  Symptoms of depression, hyperactive arousal, and anger without provocation were found.  The examiner diagnosed the Veteran with PTSD and determined a GAF score of 60, denoting moderate symptoms.

The Veteran was provided with an additional VA examination in October 2013.  The Veteran reported social isolation from friends and family, but indicated that his brother lived nearby.  The Veteran also reported chronic sleep impairment related to physical pain and nightmares that were unrelated to his experiences in Vietnam.  The Veteran endorsed feelings of irritability and avoidance of crowds.  However, it was noted that the Veteran did his own grocery shopping, was able to partake in activities of daily living, and gardened, fished, and gambled at casinos on occasion for recreation.  The examiner noted objective evidence of symptoms of anxiety, depression, and suspiciousness.  The Veteran was diagnosed with PTSD and given a GAF score of 62, denoting mild symptoms.  The Veteran denied receiving treatment or medication for his condition.

Analysis

The Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores throughout the appeals period were predominantly in the range of 55 to 62, with scores increasing over time.  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  A GAF score of 51 to 60, indicates moderate difficulty in social and occupational functioning.  Id.  Thus, the Veteran's GAF scores alone reflect an adjustment disorder with depressed mood that was predominantly of an overall mild to moderate nature, becoming milder over the course of the appeal without treatment or the use of medication.  As such, these scores alone do not merit the assignment of a 50 percent rating for the Veteran's service-connected adjustment disorder with depressed mood, as a 50 percent rating requires a more severe impairment manifesting in reduced reliability and productivity in occupational and social endeavors, not just an occasional impairment while generally functioning satisfactorily in all other respects, as the Veteran is able to do in this case in performing his activities of daily living and leisure since he is retired.  The Board notes that the record does not indicate nor does the Veteran allege that his retirement was due to his PTSD.

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms causing isolation, anger, violent thoughts, and an occasion of suicidal ideation.  The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected adjustment disorder with depressed mood during the time period in question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are presumed credible because his complaints of symptoms have been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of the Veteran's depressed mood, anxiety, suspiciousness, chronic sleep impairment, anger, irritability, and social isolation which are further consistent with the types of symptoms associated with a 30 percent evaluation.

The Veteran's overall mild to moderate symptoms were present throughout the appeal period.  Overall, it appears from the treatment record that the Veteran's symptoms had intermittently moderate effects on certain areas of his life, such as relationships with family and friends, but did not have a continuous serious effect on most areas of his life, in particular employment, activities of daily living, or recreation.

All of this evidence persuasively suggests that, during the appeals period, the Veteran's service-connected PTSD was manifested by just occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), albeit with minimal socialization with family and friends.  Additionally, the Veteran's medical records from the time period in question contained consistent reports of symptoms of chronic sleep disturbance, depression, isolation, avoidance of crowds, anger problems, and anxiety.  All of these symptoms are either included in the list suggested by the Rating Schedule in assigning a 30 percent rating for PTSD or similar to symptoms reflective of that degree of impairment.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD.  The record evidence shows that those manifestations (occupational and social impairment with reduced reliability and productivity) are not present during the applicable time period.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected adjustment disorder with depressed mood.  There have also not been any reports of hospitalization or excessive absence from work due to his PTSD.  Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's PTSD at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson v. West, 12 Vet. App. at 119.


ORDER

Entitlement to an initial increased evaluation in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


